February 28, 2011 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES 2010 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) reported consolidated earnings of $2.29per basic share for 2010, a $0.34per share increase from the $1.95per basic share earned in 2009.Consolidated net income for 2010 was $103.9million, compared to $87.5million during 2009. According to Jeffrey W. Shaw, Chief Executive Officer, “We are pleased to report earnings of $2.29 per share, a marked increase over the prior year.Net income from the natural gas segment increased by $12million between years.Operating margin grew by over $27million aided by rate relief in Nevada and California and improved weather conditions over the prior year.By investing in technology and improving our operational processes, we were able to hold total gas segment operating costs to a modest 2percent increase over 2009.Additionally, operating results from our construction services subsidiary improved $4.4million between years primarily due to successes in procuring incremental infrastructure maintenance and replacement work.” Shaw concluded by saying, “Our liquidity has remained strong throughout these challenging economic times, and our improved earnings and cash flows have helped to strengthen our financial position.We have successfully worked with our regulators in California and Nevada to bring stability to our rates and earnings and in November 2010, we filed a general rate case in Arizona requesting an increase in revenues of -more- $73million.We included a request for a decoupled rate structure and a number of programs to help customers achieve greater energy efficiency.We believe margin decoupling in Arizona, along with our operating cost containment efforts, are crucial elements of our goal to earn our authorized rate of return.” During the fourth quarter of 2010, consolidated net income was $45million, or $0.99 per basic share, versus $46.4 million, or $1.03 per basic share, for the fourth quarter of 2009. Natural Gas Operations Segment Results Full Year 2010 Operating margin, defined as operating revenues less the net cost of gas sold, increased more than $27million between years.Rate relief provided $18million toward the operating margin increase, consisting of $15million in Nevada and $3million in California.Differences in heating demand caused primarily by weather variations between years resulted in an $8million operating margin increase as warmer-than-normal temperatures were experienced in both years (during 2010, operating margin was negatively impacted by $10million, while the negative impact in 2009 was $18million).Customer growth contributed $1million of the operating margin increase. Operating expenses rose $11.2million, or two percent, between years principally due to higher employee-related benefit costs, general cost increases, and an increase in depreciation expense resulting from additional plant in service.The increase was -more- mitigated by cost containment efforts including lower staffing levels, a decline in uncollectible expense, and lower depreciation rates in the Nevada rate jurisdictions. Other income, which principally includes changes in cash surrender values of company-owned life insurance(“COLI”) policies and non-utility expenses, declined $2.6million between years primarily due to higher costs associated with certain Arizona non-recoverable pipe replacement work, partially offset by an increase in the cash surrender values of COLI policies.The current year includes a $9.8million ($0.22per share) increase in the cash surrender values (and net death benefits) of COLI policies.The prior year included an $8.5million ($0.19 per share) increase in COLI cash surrender values.COLI income in both periods was very high due to strong equity-market returns on investments underlying the policies. Net financing costs decreased $4.8million between years due to the redemption of $100million of subordinated debentures in March 2010. Fourth Quarter Operating margin decreased $6million, or threepercent, in the fourth quarter of 2010 compared to the fourth quarter of 2009.Rate relief of $3million (consisting of $2million in Nevada and $1million in California) was more than offset by a $9million weather-related operating margin decrease, as Arizona experienced one of its warmest Decembers on record.Weather conditions were near normal during last year’s fourth quarter. -more- Operating expenses for the quarter increased $4.7million, or threepercent, when compared to the fourth quarter of 2009 principally due to higher employee-related benefit costs and increased depreciation expense resulting from additional plant in service. Other income improved $1million between periods primarily due to a $4.2million increase in the cash surrender values of COLI policies in the fourth quarter of 2010 compared to an increase of $1.6 million in the fourth quarter of 2009, partially offset by increased costs associated with certain Arizona non-recoverable pipe replacement work. Net financing costs decreased $1.3million primarily due to the redemption of the $100million subordinated debentures in March 2010. Southwest Gas Corporation provides natural gas service to 1,837,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CORPORATION CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) YEAR ENDED DECEMBER 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ QUARTER ENDED DECEMBER 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED YEAR ENDED DECEMBER 31, DECEMBER 31, Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income - construction services Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) Net interest deductions Net interest deductions on subordinated debentures - Income before income taxes Income tax expense Contribution to net income - gas operations $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA DECEMBER 31, 2010 FINANCIAL STATISTICS Market value to book value per share at year end % Twelve months to date return on equity total company % gas segment % Common stock dividend yield at year end % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.86 % % Southern Nevada Northern Nevada Southern California Northern California South Lake Tahoe Paiute Pipeline Company (1) (1)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS YEAR ENDED DECEMBER 31, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
